         Case 1:20-cv-00651-GLS-DJS Document 70 Filed 10/15/20 Page 1 of 8
                                      CHRISTOPHER A. FERRARA
                                            SPECIAL COUNSEL – THOMAS MORE SOCIETY
                                                    148-29 CROSS ISLAND PARKWAY
                                                    WHITESTONE, NEW YORK 11357
                                                          (718) 357-1040
                                                        Fax (718) 357-4926
                                                 cferrara@thomasmoresociety.org

Admitted NY, NJ & SC
Practice limited to non-profit and public interest law

New Jersey Office:
Thomas More Society
Eastern Regional Headquarters
402 Route 46 East
Suite 7
Fairfield, NJ 07004



                                                         October 15, 2020

By Electronic Case Filing
The Honorable Gary L. Sharpe
Senior United States District Judge
United States District Court for the
 Northern District of New York
James T. Foley U.S. Courthouse
445 Broadway, Room 112
Albany, New York, 12207

Re: Soos, et al. v. Cuomo, et al.
    Civil Action No.: 1:20-cv-00651-GLS-DJS

Dear Judge Sharpe:

        I write pursuant to your Text Only Order of October 9, 2020 directing plaintiffs to update
their status report, (ECF No. 56). Today, October 15, 2020, plaintiffs filed an updated application
for a temporary restraining order and preliminary injunction, including an updated Order to Show
Cause (now also seeking a preliminary injunction), an updated Memorandum in Support, and
attendant Exhibits and Declarations (ECF No. 69). Today plaintiffs also completed service on all
defendants (original and new) named in their First Amended Complaint. Service included service
of both the original Complaint and Exhibits (ECF No. 1) and the Amended Complaint and Exhibits
on the new State defendants, the First Amended Complaint and Exhibits (ECF No. 57) on all
defendants, and the updated application for a temporary restraining order and preliminary
injunction (ECF No. 69) on all defendants, including the whole of what is contained in ECF No.
69. Affidavits of service will follow shortly as to those defendants for whom service by email was
not agreed (those being the new State defendants).
       Case 1:20-cv-00651-GLS-DJS Document 70 Filed 10/15/20 Page 2 of 8




        With respect to other lawsuits filed against Governor Cuomo’s new Executive Order
202.68 and its “Cluster Action Initiative,” on October 9th Judge Matsumoto issued only a text
order denying a temporary restraining order and preliminary injunction in Agudath Israel of
America v. Cuomo, No. 20-cv-4834 (E.D.N.Y.) (stating that plaintiffs were unlikely to succeed on
the merits), and Judge Komitee denied a temporary restraining order in The Roman Catholic
Diocese of Brooklyn v. Cuomo, No. 20-cv-4844 (E.D.N.Y.) Judge Komitee, sitting by designation
on an emergency basis, issued a short written opinion (attached as Exhibit A) after an October 9th
hearing stating that although “the Governor of New York made remarkably clear that this Order
was intended to target” a particular “set of religious institutions, . . . [n]evertheless, the government
is afforded wide latitude” under Jacobson. (Ex. A. at 3-4). However, this afternoon Judge Garaufis,
the original assigned judge, held a prolonged preliminary injunction hearing considering live
testimony and additional evidence, and the result is pending. As of 4:30 p.m. the hearing was still
in progress.

        In addition, yesterday, October 14, a different set of Jewish plaintiffs, three synagogues,
filed yet another lawsuit against EO 202.68 and the “Cluster Action Initiative,” this time in the
Southern District of New York in Congregation of Yesheos Yakov, et al., v. Cuomo, 7:20-cv-8580
(S.D.N.Y.). The status of that case is pending.

         Finally, yesterday defendant Cuomo issued Executive Order 202.69, which directs the
withholding of all state funding of yeshivas and Catholic schools that do not comply with his
COVID-19 restrictions, including the Red, Orange and Yellow zones of his “Cluster Action
Initiative,” which mandate total closure of schools in the Red and Yellow zones and the restriction
of churches and synagogues to ten people maximum in the Red zone and 25 people maximum in
the Orange zone.

                                                Respectfully submitted,

                                                s/ Christopher A. Ferrara

                                                Special Counsel -Thomas More Society
                                                Counsel for Plaintiffs

CAF:jao
Attachment (1)
xc: Melanie V. Sadok, Esq. (via ECF)
Adrienne J. Kerwin, A.A.G. (via ECF)

P.S. I should note that by its terms Order 202.68 extends to November 9, although, as our papers
show, defendant Cuomo advises that his “Cluster Action Initiative” is expected to last for at least
a year. Order 202.69, withholding funding to schools, contains a November 13 expiration date,
but that is subject to renewal.




                                                   2
Case 1:20-cv-04844-NGG-CLP
       Case 1:20-cv-00651-GLS-DJS
                             Document
                                  Document
                                      15 Filed
                                            70 10/09/20
                                                Filed 10/15/20
                                                         Page 1Page
                                                               of 6 PageID
                                                                     3 of 8 #: 208



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
  ------------------------------------x

  THE ROMAN CATHOLIC DIOCESE OF
  BROOKLYN, NEW YORK,
                                                       MEMORANDUM & ORDER
                          Plaintiff,                  20-cv-4844(NGG)(CLP)

                   -against-

  GOVERNOR ANDREW M. CUOMO in his
  official capacity,

                          Defendant.

  ------------------------------------x

 ERIC KOMITEE, United States District Judge:

             The Plaintiff in this case, the Roman Catholic Diocese

 of Brooklyn, seeks a temporary restraining order and preliminary

 injunction against Governor Cuomo’s Executive Order No. 202.68

 (“Continuing Temporary Suspension and Modification of Laws

 Relating to the Disaster Emergency”) (hereinafter the “Emergency

 Order”).    The Emergency Order significantly restricts attendance

 at “houses of worship” in certain parts of New York, in response

 to a large uptick in COVID-19 infection rates. 1           Plaintiff

 contends that the Order, as applied to it, violates the Free

 Exercise Clause of the First Amendment.




       1 This case is assigned to the Honorable Nicholas G. Garaufis.  Because
 Judge Garaufis was unavailable to hear the case on an expedited basis, the
 undersigned (as the assigned Miscellaneous Judge) heard oral argument, and
 issued this Order shortly thereafter. The case will revert to Judge Garaufis
 for all purposes going forward.

                                        1
Case 1:20-cv-04844-NGG-CLP
       Case 1:20-cv-00651-GLS-DJS
                             Document
                                  Document
                                      15 Filed
                                            70 10/09/20
                                                Filed 10/15/20
                                                         Page 2Page
                                                               of 6 PageID
                                                                     4 of 8 #: 209



             Under Supreme Court precedent, the right to freely

 exercise one’s religion does not exempt worshippers from

 compliance with “neutral, generally applicable regulatory

 law[s].”     Emp. Div., Dep’t of Human Res. v. Smith, 494 U.S.

 872, 880 (1990).      But where laws single out acts of worship for

 “distinctive treatment,” courts must apply the “most rigorous of

 scrutiny.”     Church of Lukumi Babalu Aye, Inc. v. City of

 Hialeah, 508 U.S. 520, 534 (1993).          “When the government makes a

 value judgment in favor of secular motivations but not religious

 motivations, the government’s actions must survive heightened

 scrutiny.”     Fraternal Order of Police Newark Lodge No. 12 v.

 City of Newark, 170 F.3d 359, 366 (3d Cir. 1999).             The challenge

 here is to determine whether this case is more like Smith — that

 is, a neutral law that incidentally burdens religion — or more

 like Lukumi and Fraternal Order, where religious worship was

 being singled out for disfavored treatment.

             On its face, the Executive Order applies differently

 to religious exercise:       it regulates houses of worship

 explicitly, and applies a capacity limit unique to them.               See

 Emergency Order at 2 (“[H]ouses of worship shall be subject to a

 capacity limit of 25% of maximum occupancy or 10 people,

 whichever is fewer . . . .”).         There are entities treated better

 than religious institutions in the “red zone” — namely, entities

 deemed “Essential Businesses” — but other entities treated more

                                        2
Case 1:20-cv-04844-NGG-CLP
       Case 1:20-cv-00651-GLS-DJS
                             Document
                                  Document
                                      15 Filed
                                            70 10/09/20
                                                Filed 10/15/20
                                                         Page 3Page
                                                               of 6 PageID
                                                                     5 of 8 #: 210



 restrictively, such as restaurants and even schools, which are

 closed entirely (for in-person activities).            Id. at 2.

             This is a difficult decision for two reasons.            First,

 this case is different from previous COVID-related Free Exercise

 challenges in this Circuit, which involved the application of

 facially neutral executive orders that nonetheless burdened

 religion.    See Ass’n of Jewish Camp Operators v. Cuomo, No. 20-

 CV-0687, 2020 WL 3766496 (N.D.N.Y. July 6, 2020) (Free Exercise

 challenge to executive order regarding summer camp attendance);

 Soos v. Cuomo, No. 20-CV-0651, 2020 WL 3488742 (N.D.N.Y. June

 26, 2020) (Free Exercise challenge to executive order banning

 gatherings of fifty people or more).          This Emergency Order, as

 noted above, contains provisions made expressly applicable to

 houses of worship.      Second, the Governor of New York made

 remarkably clear that this Order was intended to target a

 different set of religious institutions.           See “Governor Cuomo Is

 a Guest on CNN Newsroom with Poppy Harlow and Jimmy Sciutto,”

 October 9, 2020, https://www.governor.ny.gov/news/audio-rush-

 transcript-governor-cuomo-guest-cnn-newsroom-poppy-harlow-and-

 jim-sciutto (“[T]he cluster is a predominantly ultra-Orthodox

 [Hasidic] community. . . . . [T]he issue is with that ultra-

 Orthodox community.”).       Plaintiff appears to have been swept up

 in that effort despite having been mostly spared, so far at

 least, from the problem at hand.

                                        3
Case 1:20-cv-04844-NGG-CLP
       Case 1:20-cv-00651-GLS-DJS
                             Document
                                  Document
                                      15 Filed
                                            70 10/09/20
                                                Filed 10/15/20
                                                         Page 4Page
                                                               of 6 PageID
                                                                     6 of 8 #: 211



             Nevertheless, the government is afforded wide latitude

 in managing the spread of deadly diseases under the Supreme

 Court’s precedent.      See Jacobson v. Massachusetts, 197 U.S. 11,

 27, 31 (1905) (“[A] community has the right to protect itself

 against an epidemic of disease which threatens its members,” and

 judicial scrutiny should be limited to laws that have “no real

 or substantial relation to” that purpose).           For this reason,

 courts have rejected similar claims under the Free Exercise

 Clause.    In Elim Romanian Pentecostal Church v. Pritzker, 962

 F.3d 341, 344 (7th Cir. 2020), for example, the Court of Appeals

 denied a similar injunction, holding that “[w]orship services do

 not seem comparable to secular activities permitted under the

 Executive Order, such as shopping, in which people do not

 congregate or remain for extended periods.”            Likewise, in South

 Bay United Pentecostal Church v. Newsom, 140 S. Ct. 1613 (2020),

 a majority of the justices declined to enjoin a California

 Executive Order limiting attendance at religious institutions in

 light of COVID-19.      Relying on Jacobson, Chief Justice Roberts

 noted that the “Constitution principally entrusts the safety and

 health of the people to the politically accountable officials of

 the States to guard and protect.”          Id. at 1614 (cleaned up).       On

 that basis, he concluded that it was “quite improbable” that

 restrictions like the one at issue here would be found

 unconstitutional.      Id.

                                        4
Case 1:20-cv-04844-NGG-CLP
       Case 1:20-cv-00651-GLS-DJS
                             Document
                                  Document
                                      15 Filed
                                            70 10/09/20
                                                Filed 10/15/20
                                                         Page 5Page
                                                               of 6 PageID
                                                                     7 of 8 #: 212



             Relying on these cases, among others, another judge in

 this District today upheld the Executive Order at issue here.

 See Agudath Israel of America v. Cuomo, No. 20-cv-4834

 (E.D.N.Y.) (Order of Judge Kiyo Matsumoto dated October 9,

 2020).    There are cases that have gone the other way in response

 to similar provisions.       See, e.g., Roberts v. Neace, 958 F.3d

 409 (6th Cir. 2020); Maryville Baptist Church, Inc. v. Beshear,

 957 F.3d 610 (6th Cir. 2020); Soos v. Cuomo, 2020 WL 3488742

 (N.D.N.Y. June 26, 2020).        But in light of Jacobson and the

 Supreme Court’s recent decision in South Bay, it cannot be said

 that the Plaintiff has established a likelihood of success on

 the merits.     See, e.g., Able v. United States, 44 F.3d 128, 130

 (2d Cir. 1995).      And given the severity and complexity of the

 pandemic, it cannot be said, on this record, that the balance of

 equities favors the Plaintiff.         Winter v. Nat. Res. Def. Coun.,

 Inc., 555 U.S. 7, 20 (2008) (2008).

             Accordingly, Plaintiff’s motion for a temporary

 restraining order is denied.        Plaintiff may apply to Judge




                                        5
Case 1:20-cv-04844-NGG-CLP
       Case 1:20-cv-00651-GLS-DJS
                             Document
                                  Document
                                      15 Filed
                                            70 10/09/20
                                                Filed 10/15/20
                                                         Page 6Page
                                                               of 6 PageID
                                                                     8 of 8 #: 213



 Garaufis for a preliminary injunction, as the record may be

 developed more fully.



       SO ORDERED.

                                     /s Eric Komitee___________________
                                     ERIC KOMITEE
                                     United States District Judge


 Dated:      October 9, 2020
             Brooklyn, New York




                                        6
